Citation Nr: 0527005	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  97-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left shoulder injury.

3.  Entitlement to an initial compensable evaluation for 
chronic tendonitis of the right shoulder, prior to February 
21, 2005.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for chronic tendonitis of the right shoulder, 
effective February 21, 2005.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 1979 
and from April 1980 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in August 1995, the RO granted service 
connection for residuals of a left shoulder injury and 
chronic tendonitis of the right shoulder.  A noncompensable 
evaluation was assigned for each of these disabilities, 
effective September 1994.  The veteran disagreed with the 
assigned rating.  Based on the receipt of additional 
evidence, to include the report of a Department of Veterans 
Affairs (VA) examination in February 1997, the RO, by rating 
action dated in May 1997, assigned a 20 percent evaluation 
for the veteran's left shoulder disability, effective 
September 1994.  An April 1998 rating decision denied service 
connection for a disability of the cervical spine.  This case 
was previously before the Board in January 2000 and again in 
May 2004, and was remanded on each occasion.  By rating 
action dated in March 2005, the RO assigned a 10 percent 
evaluation for tendonitis of the right shoulder, effective 
February 21, 2005.  The case is again before the Board for 
appellate consideration.

In its May 2004 remand, the Board noted that the veteran had 
apparently sought to reopen his claim for service connection 
for disabilities of the thoracic spine and lumbar spine, 
based on the submission of new and material evidence, and 
directed the RO to take action on these claims.  There is no 
indication in the record that the RO addressed these matters, 
and they are again referred to the RO for appropriate action.

During a hearing before the undersigned in August 2003, the 
veteran appeared to raise a claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  Since this matter has not been 
developed or certified for appeal, it is referred to the RO 
for appropriate action.

The issue of entitlement to service connection for a 
disability of the cervical spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left shoulder injury is manifested by 
limitation of motion to no more than midway between the side 
and shoulder level.

2.  Prior to January 7, 2005, the veteran's tendonitis of the 
right shoulder was manifested by minimal limitation of 
motion.

3.  Right shoulder pain was initially shown on a VA 
outpatient treatment record of January 7, 2005.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 20 percent for residuals 
of a left shoulder injury is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2002).

2.  An initial rating of 10 percent for chronic tendonitis of 
the right shoulder is warranted, effective January 7, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2002).

3.  An initial evaluation in excess of 10 percent for chronic 
tendonitis of the right shoulder, effective January 7, 2005, 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the increased ratings claims, VA satisfied 
its duty to notify by means of a letter issued to the 
appellant in June 2004.  This letter informed the appellant 
of the information and evidence required to substantiate the 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's VA and private medical records, the reports of VA 
examinations, and statements submitted on behalf of the 
veteran.  The appellant has been afforded the opportunity for 
a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board notes that the veteran has testified before the 
undersigned on two separate occasions.  He recently sought a 
third hearing, but was notified by a letter dated in May 2005 
that such hearing would not be held on the basis that he had 
not provided good cause.  The Board also notes that on VA 
Form 9 submitted in March 2005, the veteran indicated that he 
also wanted to testify at a hearing at the RO.  The Board 
observes that an appellant has the right to "[a] hearing on 
appeal."  38 C.F.R. § 20.700(a) (2004).  There is nothing in 
the regulations that guarantees an appellant to an infinite 
number of hearings.  

Legal criteria and analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a disability of each 
shoulder, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to 25 degrees from 
the side.  When the motion is limited to midway between the 
side and shoulder level or at the shoulder level, a 20 
percent evaluation may be assigned. Diagnostic Code 5201.

A 20 percent evaluation may be assigned for dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula of the minor extremity with loose movement.  
Diagnostic Code 5203 (2004).

A 20 percent evaluation may be assigned for limitation of 
motion of the arm of the major extremity to the shoulder 
level.  Diagnostic Code 5201.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

The veteran asserts that a higher rating is warranted for his 
left shoulder disability.  Initially, it is noted that the 
veteran reported that he is right-handed on the VA 
examination in November 1994.  The record reflects that the 
veteran has been examined for his shoulder condition on four 
occasions during the course of his appeal.  Each examination 
demonstrated that forward flexion of the left arm was 
substantially in excess of 25 degrees from the side, which is 
required for a 30 percent evaluation for the minor arm.  In 
this regard, the Board observes that the examinations 
revealed that flexion of the left shoulder ranged from 92 
degrees to 155 degrees, and most recently was 150 degrees.  
The Board acknowledges that the veteran avoids lifting with 
his left arm and that impingement sign has been shown.  

The only evidence supporting the veteran's claim consists of 
his statements regarding the severity of his left shoulder 
disability.  As noted above, the medical findings on the VA 
examinations do not support the claim for a higher rating.  
The Board concludes that the medical findings are of greater 
probative value than the veteran's assertions.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for an initial rating in excess of 20 
percent for residuals of an injury to the left shoulder.

The veteran also argues that a compensable evaluation is 
warranted for his right shoulder disability prior to February 
21, 2005, and that a higher rating is appropriate currently.  
As noted above, in order to assign a compensable rating, the 
evidence must establish that motion of the shoulder is 
limited to the shoulder level.  A review of the VA 
examinations of record demonstrates that flexion of the 
veteran's right shoulder was at all times to a minimum of 150 
degrees.  Thus, based solely on range of motion, there is no 
basis for a compensable rating for the right shoulder 
disability.  

The Board notes that the RO assigned a 10 percent evaluation 
based on the findings of pain recorded during the VA 
examination on February 21, 2005.  The Board notes, however, 
that when he was seen in a VA outpatient treatment clinic on 
January 7, 2005, the veteran reported pain in the right 
shoulder.  The examiner noted that the veteran had right 
shoulder pain.  The Board observes that extensive VA clinical 
records have been associated with the claims folder.  It was 
not until the January 7, 2005 visit that the veteran was seen 
for right shoulder pain.  Accordingly, the Board finds that 
this is the appropriate date for the assignment of a 10 
percent evaluation.  38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  In light of the range of 
motion of the right shoulder, there is no basis for a higher 
rating at any time during the appeal period.  


ORDER

An initial evaluation in excess of 20 percent for residuals 
of a left shoulder injury is denied.

An initial 10 percent evaluation for chronic tendonitis of 
the right shoulder is granted, effective January 7, 2005, 
subject to the governing law and regulations pertaining to 
the payment of monetary benefits.

An initial evaluation in excess of 10 percent, effective from 
January 7, 2005, for chronic tendonitis of the right shoulder 
is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a disability of the cervical spine.  

On November 9, 2000, the VCAA became law.  This law redefined 
the obligations of the VA with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The record does not reflect 
that the appellant has been furnished the notice required by 
VCAA, to include as specified in 38 U.S.C.A. § 5103(a) and 
(b), relative to the cervical spine disability issue on 
appeal.  The Board notes that the statement of the case 
issued in March 2005 provided the pertinent regulation 
concerning VA development with respect to the claim for 
service connection, but this is not sufficient to comply with 
the requirements of the law.  

In view of the foregoing, the case is hereby remanded to the 
agency of original jurisdiction for the following action:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate the claim of 
entitlement to service connection for a 
cervical spine disability.  The appellant 
must be apprised of what specific 
evidence, if any, he is expected to 
obtain and submit, and what specific 
evidence will be retrieved by VA.  He 
must also be advised to send any evidence 
in his possession pertinent to the appeal 
to VA.  

2.  If additional evidence is received, 
the RO should readjudicate the issue of 
entitlement to service connection for a 
cervical spine disability.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


